Pope, Judge.
Robert Lewis Tinch brings this out-of-time appeal from his conviction of burglary. His sole enumeration of error challenges the trial court’s denial of his motion for mistrial “based upon testimony implying a prior criminal association between appellant and codefendant [Bernard] Language and impermissibly placing appellant’s character in issue.”
The testimony complained of, given by a police officer on direct examination by the state, was that the officer had seen appellant and codefendant Language together before. Following appellant’s motion for mistrial, all parties stipulated that appellant and Language had “known and associated with each other since 1963.” Even though the statement complained of was made by a police officer, it falls far short of placing appellant’s character in issue. See, e.g., Williams v. State, 242 Ga. 757 (2) (251 SE2d 254) (1978), and cits.; Chaney v. State, 169 Ga. App. 616 (2) (314 SE2d 457) (1984); Delvers v. State, 139 Ga. App. 119 (1) (227 SE2d 844) (1976). Furthermore, the admission of the statement, even if erroneous, was harmless in light of appellant’s stipulation. See Coley v. State, 135 Ga. App. 810 (1) (219 SE2d 35) (1975); Vinson v. State, 45 Ga. App. 219 (1) (164 SE 208) (1932). See also Snell v. State, 158 Ga. App. 860 (2) (282 SE2d 408) (1981). Therefore, the trial court did not err in denying appellant’s motion for mistrial.

Judgment affirmed.


Banke, P. J., and Benham, J., concur.